NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 12 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LI CHEN,                                        No.    17-70385

                Petitioner,                     Agency No. A201-189-651

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 8, 2022**
                                 Pasadena, California

Before: MURGUIA, Chief Judge, and GRABER and BEA, Circuit Judges.

      Petitioner Li Chen, a native and citizen of China, seeks review of the order of

the Board of Immigration Appeals (BIA) that denied his applications for asylum,

withholding of removal, and relief under the Convention Against Torture (CAT).

Because the parties are familiar with the facts, we do not recount them here except


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
as necessary to provide context for our ruling. We review legal questions de novo

and the agency’s factual findings for substantial evidence. See Aden v. Wilkinson,

989 F.3d 1073, 1079 (9th Cir. 2021). We have jurisdiction under 8 U.S.C. § 1252

and deny the petition for review.

      The agency rejected Chen’s asylum claim for several reasons: 1) Chen was

not credible because of his vague and inconsistent testimony; 2) Chen established

no past persecution because his claimed treatment by Chinese law enforcement was

insufficiently severe; and 3) Chen’s fear of future persecution was not objectively

reasonable, in part because no evidence establishes that his friend Mr. Shen, who

allegedly was with him when they were detained and beaten after being found with

a car full of books about Christianity, has suffered any further harm by Chinese law

enforcement. Substantial evidence supports each of these determinations.

      As to credibility, the agency properly considered the “level of detail of

[Chen’s] testimony to assess [his] credibility.” Ling Huang v. Holder, 744 F.3d

1149, 1155 (9th Cir. 2014) (quoting Shrestha v. Holder, 590 F.3d 1034, 1040 (9th

Cir. 2010)). Here, Chen’s testimony was “not so thorough and comprehensive as to

compel” the finding that the agency erred in finding him not credible. Id. As to past

persecution, we have previously denied a petition for review in similar

circumstances. See Gu v. Gonzales, 454 F.3d 1014, 1017, 1018, 1021 (9th Cir. 2006)

(denying a petition for review where the BIA found no past persecution when the


                                         2
petitioner was “detained at a police station for three days” and “beaten” “with a rod

approximately ten times,” but “required no medical treatment”). As to future

persecution, no evidence establishes that Shen has suffered any further harm by

Chinese law enforcement. We have previously explained that when a “similarly

situated” person resides in the “alleged zone of danger” without suffering harm, it

supports the BIA’s finding that there is not a well-founded fear of future persecution.

Aruta v. INS, 80 F.3d 1389, 1395 (9th Cir.1996).

      Because we affirm the agency’s determination that Chen failed to establish

eligibility for asylum, we also affirm the denial of Chen’s application for

withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Last, to be eligible for CAT relief, Chen must show that he will, more likely

than not, be tortured with the consent or acquiescence of a public official if removed

to his native country. See Xochihua-Jaimes v. Barr, 962 F.3d 1175, 1183 (9th Cir.

2020). Substantial evidence supports the agency’s ruling that Chen did not establish

eligibility for CAT relief.

      Petition for review DENIED.




                                          3